Exhibit21.1 List of Subsidiaries at December 31, 2007 The following table sets forth the name and jurisdiction of incorporation of our subsidiaries.Each subsidiary is owned, directly or indirectly, by us. Name Jurisdiction of Incorporation Hythiam International (Cayman), Ltd. Cayman Islands Hythiam International, Sarl Switzerland Quit System, Sarl Switzerland Hythiam Switzerland, Sarl Switzerland Quit System Italy, Srl Italy Quit Systems Spain Trading, Sl Spain Quit System Ukraine, Ltd. Ukraine Comprehensive Care Corporation Delaware Comprehensive Behavioral Care, Inc. Nevada Comprehensive Care Integration, Inc Delaware Comprehensive Behavioral Care of Connecticut, Inc. Florida Healthcare Management Services, Inc. Michigan CompCare of Pennsylvania, Inc. Nevada
